I concur in the majority opinion. Contestant did not proceed pursuant to § 208.01, in that the only issue which could be tried thereunder (as I interpret § 208.01 in the light of the qualification contained in § 208.05), namely, as to which candidate received the highest number of votes legally cast, is admittedly not involved herein. Even if the fundamental distinction as to a proper issue for litigation thereunder be ignored, it is clear that the requirements of § 208.07 as to time and manner of service of notice must be observed as a prerequisite to the acquirement of jurisdiction. Although L. 1945, c. 229, by which § 208.07 and certain other election laws were amended, does not specifically mention § 208.01 in its title *Page 332 
(see dissenting opinion), the procedure thereunder for invoking the court's jurisdiction was definitely changed by such amendatory act, in that § 208.01 is, in a jurisdictional sense, by virtue of § 208.05, geared to and governed by § 208.07. It is in the paramount interest of the public welfare that election contests be settled speedily in order that the duties of public office shall not go unperformed for any appreciable length of time because of prolonged uncertainty as to the rightfully elected incumbent. In the interest of this public welfare, the contestant by statute is required to performwithin a specified time and manner certain acts in order to invoke the court's jurisdiction. These statutory requirements are not merely directory and are not to be disregarded as a matter of form, but are mandatory prerequisites to the acquirement of jurisdiction.
"The authority of courts to entertain election contests is purely statutory. Absent statutory authorization, the courts are without jurisdiction to hear and determine election contests." Johnson v. DuBois, 208 Minn. 557, 560,294 N.W. 839, 840.
"The right to appeal from the decision of the board of canvassers is purely a statutory one, which the legislature may withhold or give on such terms and conditions that it deems proper." Odegard v. Lemire, 107 Minn. 315, 318, 119 N.W. 1057,1058.
The legislature has wisely provided a summary and strict procedure to avoid intolerable delay in the adjudication of election contests.
In fairness to contestant and his counsel, it is to be acknowledged that our statutes leave much to be desired as to clarity in the designation of a proper election contest procedure.